DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
This Office Action is in response to communications filed on 11/23/2021. Claims 1-20 are pending for examination.
 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 
1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using webscreens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1, 34,7,11 and 13-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent 11,367,584. 
The following lists the comparison of the claims of the instant application with that of the conflict patent:  

Instant Application 17/533,867
U.S. 11,367,584

1. A system for collecting information related to an electrical switch, the system comprising: 
a first switch including 
a first blade pivotable between an open position and a closed position, 
a first electrical terminal configured to receive the first blade when in the closed blade position, and 
a first sensor coupled to the first electrical terminal, the first sensor configured to 
sense a position of the first blade, and 
output a first signal corresponding to the position of the first blade; 





a second switch including 
a second blade pivotable between an open position and a closed position, 
a second electrical terminal configured to receive the second blade when in the closed blade position, and 
a second sensor coupled to the second electrical terminal, the second sensor configured to 
sense a position of the second blade, and 
output a second signal corresponding to the position of the second blade; and 
an external device configured to receive the first and 
second signals, 













wherein the external device is located remotely from the first switch and the second switch.










4. The system of claim 1, wherein the first sensor is at least one selected from a group consisting of a limit switch, a capacitive sensor, an optical sensor, an inductive sensor, and an ultrasonic sensor.

4. The system of claim 1, wherein the first sensor is at least one selected from a group consisting of a limit switch, a capacitive sensor, an optical sensor, an inductive sensor, and an ultrasonic sensor.

3. The system of claim 1, wherein the first sensor is a temperature sensor.


13. The method of claim 11, wherein the first sensor is a temperature sensor.



11. A method of indicating position of a first blade and a second blade of a switch,

the method comprising. sensing, via a first sensor, a position of the first blade; 
outputting a first signal indicative of the position of the first blade; 
receiving, via an external device located remotely from the sensor, the first signal indicative of the position of the blade; sensing, via a second sensor, a position of a second blade; 

outputting a second signal indicative of the position of the second blade; 




























receiving, via the external device, the second signal indicative of the position of the second blade.





19. The method of claim 11, wherein the external device analyzes the information indicative of the position of the first blade and the position of the second blade.







1. A system for collecting information related to an electrical switch, the system comprising: 
a first switch including 
a first blade pivotable between an open position and a closed position, 
a first electrical terminal configured to receive the first blade when in the closed blade position, 
a first sensor coupled to the first electrical terminal, the first sensor configured to 
sense a position of the first blade, and 
output a first signal corresponding to the position, and  

a first communicator located proximate the first sensor, the first communicator configured to receive the first signal, and output a second signal corresponding to the position of the first blade; 

a second switch including 
a second blade pivotable between an open position and a closed position, 
a second electrical terminal configured to receive the second blade when in the closed blade position, 
a second sensor coupled to the second electrical terminal, the second sensor configured to 
sense a position of the second blade, and 
output a third signal corresponding to the position of the second blade, and 



a second communicator located proximate the second sensor, the second communicator configured to receive the third signal, and output a fourth signal corresponding to the position of the second blade; and 

a collector configured to receive the second signal from the first communicator and the third signal from the second communicator, and output information indicative of the position of the first blade and the position of the second blade; 

wherein the information indicative of the position of the first blade and the position of the second blade is received via an external device located remotely from the first sensor, the second sensor, the first communicator, the second communicator, the first collecto , and the second collector.



2. The system of claim 1, wherein the first sensor is a limit switch.


3. The system of claim 1, wherein the second sensor is a limit switch.


4. The system of claim 1, wherein the first sensor is at least one selected from a group consisting of a Hall effect sensor, a capacitive sensor, an optical sensor, an inductive sensor, and an ultrasonic sensor.

5. The system of claim 1, wherein the second sensor is at least one selected from a group consisting of a Hall effect sensor, a capacitive sensor, an optical sensor, an inductive sensor, and an ultrasonic sensor.

6. The system of claim 1, wherein the first sensor is a temperature sensor.


7. The system of claim 1, wherein the second sensor is a temperature sensor.




















8. A method of indicating position of a blade of a switch, 


the method comprising: sensing, via a sensor, a position of the blade; 
outputting a first signal indicative of the position of the blade; 

receiving, via a communicator located proximate the sensor, the first signal indicative of the position of the blade; 

outputting, via the communicator, a second signal indicative of the position of the blade; 

receiving, via a collector having a controller and an input/output (I/O) module, the second signal indicative of the position of the blade; 

outputting, via the collector, the second signal indicative of the position of the blade; and 

receiving, via an external device located remotely from the sensor, the communicator, and the collector, the second signal indicative of the position of the blade; 

sensing, via a second sensor, 
a position of a second blade; 
outputting a third signal indicative of the position of the second blade; 

receiving, via the communicator, the third signal indicative of the position of the second blade; 
outputting, via the communicator, a fourth signal indicative of the position of the second blade; 

receiving, via the collector, the fourth signal indicative of the position of the second blade; 

outputting, via the collector, the fourth signal indicative of the position of the second blade; and 

receiving, via the external device, the fourth signal indicative of the position of the second blade.

9. The method of claim 8, wherein the collector is positioned remotely from the sensor.

10. The method of claim 8, further comprising displaying information indicative of the position of the blade.

11. The method of claim 8, further comprising: sensing, via a second temperature sensor, a temperature of the switch; and receiving, via the collector, a signal indicative of the temperature of the switch.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant applications are obvious variation/modification of the claims of the conflict patent.  
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valdemarsson et al. (U.S. Patent 7,501,775).

Regarding claim 11, Valdemarsson teaches a method of indicating position of a first blade and a second blade of a switch, the method comprising. 
sensing, via a first sensor, a position of the first blade (col 9:66; position sensor 42 connected to rotor of electric motor to obtain data about its motion… data can be position… data of rotor motion are indicative of corresponding data of the mobile contact part 5; also see col 12:15-16; position sensor 42 constantly monitors the position and speed of the mobile contact part 5); 
outputting a first signal indicative of the position of the first blade (col 10:4-13; through a second signal line 55, the control unit 55 sends control signals to the converter 47, for controlling the operation of the electric motor 6.  By the control signals, the converter 47 governs the motion of the electric rotor such as its position, speed and/or acceleration, and thereby the corresponding motion of the mobile contact part 5; also see col 12:15-16 position sensor 42 constantly monitors position and speed of mobile contact part 5… and this information is sent to the primary control means 201); 
receiving, via an external device located remotely from the sensor, the first signal indicative of the position of the blade (col 9:16-26, col 11:33-37; data transmitted through the signal line 54 from the position sensor 42, and received by the local control means are sent 302 by the transmitter/receiver 49 to the transmitter/receiver 305 of secondary control means 301 of network control central 300; Examiner interprets the secondary control means 301 as a functioning remotely located central collector as 301 receives and stores logged/collected information from all remote switches); 
sensing, via a second sensor (Figs 3-4, col 9:64 – col 10:3; position sensor 42 connected to rotor of electric motor to obtain data about its motion… data can be position, speed or acceleration or a combination thereof… since movement of rotor is transferred to mobile contact part 5, data of rotor motion are indicative of corresponding data of the mobile contact part 5; Examiner: sensor 42 coupled to breaker chamber 1 and mobile contact part 5 via rotor), a position of a second blade (col 9:60-col9:66; obtain data about its motion… including position… data of rotor motion are indicative of corresponding data of the mobile contact part 5; also see col 12:15-16; position sensor 42 constantly monitors the position and speed of the mobile contact part 5); 
outputting a second signal indicative of the position of the second blade (col 12:15-16 position sensor 42 constantly monitors position and speed of mobile contact part 5… and this information is sent to the primary control means 201; 
receiving, via the external device, the second signal indicative of the position of the second blade (col 9:16-26, col 11:33-37; data transmitted through the signal line 54 from the position sensor 42, and received by the local control means are sent 302 by the transmitter/receiver 49 to the transmitter/receiver 305 of secondary control means 301 of network control central 300).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valdemarsson et al. (U.S. Patent 7,501,775) in view of Rostron et al., (U.S. Patent 9,052,363).   

Regarding claim 1, Valdemarsson teaches a system for collecting information related to an electrical switch (col 15:12-29, Figs 3, 4; electric power network with switching control system…  network control central 300 in communication with bay station control centrals 200a-c via signal line 301a-c… each bay station is in communication with a plurality of switching devices 100a-c via signal lines 201a-c; also Fig 3, col 10:44-54; information can be logged and stored in storage means 70 associated with the control means 43; Examiner interprets logger as a functioning collector), the system comprising: 
a first switch (100a @ Fig 4) including 
a first blade pivotable between an open position and a closed position (col 7:13-19, Fig 1; mobile contact part 5),  
a first electrical terminal a first breaking chamber (1) i.e., electrical terminal configured to receive the first blade (part 5) when in the closed blade position (col 7:8-19, Fig 1; Examiner: breaking chamber 1 functions as electrical terminal), and 
a first sensor coupled to the first electrical terminal (col 9:64 – col 10:3; position sensor 42 connected to rotor of electric motor to obtain data about its motion… data can be position, speed or acceleration or a combination thereof… since movement of rotor is transferred to mobile contact part 5, data of rotor motion are indicative of corresponding data of the mobile contact part 5; Examiner: sensor 42 coupled to breaker chamber 1 and mobile contact part 5 via rotor), the first sensor configured to 
sense a position of the first blade (col 9:66; position sensor 42 connected to rotorof electric motor to obtain data about its motion… data can be position… data of rotor motion are indicative of corresponding data of the mobile contact part 5; also see col 12:15-16; position sensor 42 constantly monitors the position and speed of the mobile contact part 5), and 
output a first signal corresponding to the position of the first blade (col 10:4-13; through a second signal line 55, the control unit 55 sends control signals to the converter 47, for controlling the operation of the electric motor 6.  By the control signals, the converter 47 governs the motion of the electric rotor such as its position, speed and/or acceleration, and thereby the corresponding motion of the mobile contact part 5; also see col 12:15-16 position sensor 42 constantly monitors position and speed of mobile contact part 5… and this information is sent to the primary control means 201); 
a second switch (100b @ Fig 4) including 
a second blade pivotable between an open position and a closed position (col 7:13-19, Fig 1; mobile contact part 5), a second breaking chamber 1/electrical terminal configured to receive/contact the second mobile contact part 5 when in the closed position (col 7:8-19, Fig 1; Examiner: breaking chamber 1 functions as electrical terminal), 
a second electrical terminal configured to receive the second blade when in the closed blade position (a second breaking chamber 1/electrical terminal configured to receive/contact the second mobile contact part 5 when in the closed position; col 7:8-19, Fig 1; Examiner: breaking chamber 1 functions as electrical terminal) , and 
a second sensor coupled to the second electrical terminal (Figs 3-4, col 9:64 – col 10:3; position sensor 42 connected to rotor of electric motor to obtain data about its motion… data can be position, speed or acceleration or a combination thereof… since movement of rotor is transferred to mobile contact part 5, data of rotor motion are indicative of corresponding data of the mobile contact part 5; Examiner: sensor 42 coupled to breaker chamber 1 and mobile contact part 5 via rotor), the second sensor configured to 
sense a position of the second blade (col 9:66; position sensor 42 connected to rotor of electric motor to obtain data about its motion… data can be position… data of rotor motion are indicative of corresponding data of the mobile contact part 5; also see col 12:15-16; position sensor 42 constantly monitors the position and speed of the mobile contact part 5), and 
output a second signal corresponding to the position of the second blade (col 10:4-13; through a second signal line 55, the control unit 55 sends control signals to the converter 47, for controlling the operation of the electric motor 6.  By the control signals, the converter 47 governs the motion of the electric rotor such as its position, speed and/or acceleration, and thereby the corresponding motion of the mobile contact part 5; also see col 12:15-16 position sensor 42 constantly monitors position and speed of mobile contact part 5… and this information is sent to the primary control means 201) ; and 
an external device configured to receive the first and second signals wherein the external device is located remotely from the first switch and the second switch.(col 9:16-26, col 11:33-37; data transmitted through the signal line 54 from the position sensor 42, and received by the local control means are sent 302 by the transmitter/receiver 49 to the transmitter/receiver 305 of secondary control means 301 of network control central 300; Examiner interprets the secondary control means 301 as a functioning remotely located central collector as 301 receives and stores logged/collected information from all remote switches) 

Valdemarsson is silent on including a blade(s) pivotable between an open position and a closed position. Rostron from an analogous art teaches a blade-type disconnect switch with blade open/closing detectors (col 3:56-60, Figs 1A, 1B), comprising:
a blade pivotable between an open position and a closed position (col 5:48-54, pivoting blade arm 14 @ Figs 1A, 1B; blade pivots between open and closed positions).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Valdemarsson with the concept of the blade(s) pivotable between open and closed positions, as taught by Rostron in order to enhance the safety of the users involved these hazardous/life threatening environments. Also, one of ordinary skill in the art would have also recognized that through the simple substitution of the mobile contact part for pivotal blades, as one of a finite number of available connection means and ways of the movement thereof, used in high voltage/power switch environments.

Regarding claim 2, Valdemarsson and Rostron teach the system of claim 1, and Rostron further teaches wherein the first sensor is configured to determine when the first blade is fully in the closed position (col 4:60-65; blade closing detector distinguishes between proper engagement and situation where blade arm comes into close proximity of jaws without entering into proper physical engagement within the jaws; Examiner interprets properly engaged as a closed position; also see col 6:1-16, Figs). The motivation would have been to further enhance the safety of the users involved these hazardous/life threatening environments.

Regarding claim 3, Valdemarsson and Rostron teach the system of claim 1, and Valdemarsson further teaches, wherein the first sensor is a temperature sensor (col 10:36-39; through fifth signal line 58, signals received from converter 47, which signals are representative of conditions in the converter, e.g. its temperature; col 10:53-54; temperature in the switching device during operation).

Regarding claim 5, Valdemarsson and Rostron teach the system of claim 1, and Rostron further teaches, wherein the first sensor is communicatively coupled to the external device wirelessly (col 6:17-24; magnetic pickup 24 connected to communication device 26 operable for transmitting an indication of the status of the detector 20 to a remote location, which typically includes an electronic indicator located at the site of the disconnect switch such as an eye-level control panel in the substation where the switch is located, and/or a central control station via SCADA or another suitable communication system. The motivation would have been to further enhance worker efficiency with remote status updates.

Regarding claim 6, Valdemarsson and Rostron teach the system of claim system of claim 1, and Valdemarsson further teaches wherein the first sensor includes a first communicator (Fig 3 @ 201a, 201b, 201c are communication links for functional respective communicators for 100a, 100b and 100c, or also 200a, 200b and 200c function as respective communicators for 100a, 100b and 100c as well).
Regarding claim 7, Valdemarsson and Rostron teach the system of claim 1, and Valdemarsson further teaches, wherein the external device includes a user-interface (Fig 3, col 10:44-54; secondary control means/network control central with input/output (I/O); Examiner interprets the secondary control means as user-interface, which receives and stores logged/collected information from network; col 9:16-26).

Regarding claim 8, Valdemarsson and Rostron teach the system of claim 7, and Valdemarsson further teaches, wherein the external device outputs, via the user-interface, the position of the first blade (col 11:33-37; computer receives information via network, col 14:1-7; provides at any time status information to operators, such as available energy at rotor position based on contact position).

Regarding claim 9, Valdemarsson and Rostron teach the system of claim 1, and Valdemarsson further teaches, wherein the external device analyzes the information indicative of the position of the first blade and the position of the second blade (col 12:28-36; remotely controls and tests/diagnostics functionality of various switching components without need for human intervention).

Regarding claim 10, Valdemarsson and Rostron teach the system of claim 9, and Valdemarsson further teaches, wherein the external device outputs an alert based on the analysis (col 13:7-15; Event/Failure Log includes occurrence & registers failures… registers when system restart occurs, disturbances, etc.).

Regarding claim 12, Valdemarsson teaches the method of claim 11, but Valdemarsson is silent on wherein the first sensor is configured to determine when the first blade is fully in the closed position.
Rostron from an analogous art teaches the concept wherein a first sensor is configured to determine when the first blade is fully in the closed position (col 4:60-65; blade closing detector distinguishes between proper engagement and situation where blade arm comes into close proximity of jaws without entering into proper physical engagement within the jaws; Examiner interprets properly engaged as a closed position; also see col 6:1-16, Figs). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Valdemarsson with the concept wherein a first sensor is configured to determine when the first blade is fully in the closed position, as taught by Rostron in order to enhance the safety of users in such environments. 

Regarding claim 13, Valdemarsson and Rostron teach the method of claim 11, and Valdemarsson further teaches, wherein the first sensor is a temperature sensor (col 10:36-39; through fifth signal line 58, signals received from converter 47, which signals are representative of conditions in the converter, e.g. its temperature; col 10:53-54; temperature in the switching device during operation).

-Regarding claim 15, Valdemarsson and Rostron teach the method of claim 11, and Rostron further teaches, wherein the first sensor is communicatively coupled to the external device wirelessly (col 6:17-24; magnetic pickup 24 connected to communication device 26 operable for transmitting an indication of the status of the detector 20 to a remote location, which typically includes an electronic indicator located at the site of the disconnect switch such as an eye-level control panel in the substation where the switch is located, and/or a central control station via SCADA or another suitable communication system. The motivation would have been to further enhance worker efficiency with remote status updates.

Regarding claim 16, Valdemarsson and Rostron teach the method of claim 15, and Valdemarsson further teaches wherein the first sensor includes a first communicator (Fig 3 @ 201a, 201b, 201c are communication links for functional respective communicators for 100a, 100b and 100c, or also 200a, 200b and 200c function as respective communicators for 100a, 100b and 100c as well).

Regarding claim 17, Valdemarsson and Rostron teach the method of claim 11, and Valdemarsson further teaches, wherein the external device includes a user-interface (Fig 3, col 10:44-54; secondary control means/network control central with input/output (I/O); Examiner interprets the secondary control means as user-interface, which receives and stores logged/collected information from network; col 9:16-26).

Regarding claim 18, Valdemarsson and Rostron teach the method of claim 17, and Valdemarsson further teaches, wherein the external device outputs, via the user-interface, the position of the first blade (col 11:33-37; computer receives information via network, col 14:1-7; provides at any time status information to operators, such as available energy at rotor position based on contact position).

Regarding claim 19, Valdemarsson and Rostron teach the method of claim 11, and Valdemarsson further teaches, wherein the external device analyzes the information indicative of the position of the first blade and the position of the second blade (col 12:28-36; remotely controls and tests/diagnostics functionality of various switching components without need for human intervention).

Regarding claim 20, Valdemarsson and Rostron teach the method of claim 19, and Valdemarsson further teaches, wherein the external device outputs an alert based on the analysis (col 13:7-15; Event/Failure Log includes occurrence & registers failures… registers when system restart occurs, disturbances, etc.).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Valdemarsson et al. (U.S. Patent 7,501,775) in view of Rostron et al. (U.S. 9,052,363) further in view of Panto (U.S. Patent 5,874,900).   

Regarding claim 4, Valdemarsson and Rostron teach the system of claim 1, but both are silent on wherein the first sensor is at least one selected from a group consisting of a limit switch, a capacitive sensor, an optical sensor, an inductive sensor, and an ultrasonic sensor.
Panto from an analogous art teaches a monitoring system/apparatus for overhead power line phase switches for monitoring switch position and operation and indicating the same to a local or remote operator (col 1:7-11). Panto further teaches the concept of using said  limit switches (Abstract; sensors are positioned to sense at least one of whether the contact blade is in a toggled closed position or a switch-open position; col 2:17-19; contact blade position sensor senses whether the contact blade is in a toggled over center closed or a switch-open position; Examiner interprets limit switch with the language of “in the closed position” found in ¶020 of Applicant’s specification).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the switch of Valdemarsson with the concept of using limit switches, as taught by Panto for the purpose determining when the contact blade is in a toggled over center closed or a switch-open position. 

Regarding claim 14, Valdemarsson and Rostron teach the method of claim 11, but both are silent on wherein the first sensor is at least one selected from a group consisting of a limit switch, a capacitive sensor, an optical sensor, an inductive sensor, and an ultrasonic sensor.
Panto from an analogous art teaches a monitoring system/apparatus for overhead power line phase switches for monitoring switch position and operation and indicating the same to a local or remote operator (col 1:7-11). Panto further teaches the concept of using said limit switches (Abstract; sensors are positioned to sense at least one of whether the contact blade is in a toggled closed position or a switch-open position; col 2:17-19; contact blade position sensor senses whether the contact blade is in a toggled over center closed or a switch-open position; Examiner interprets limit switch with the language of “in the closed position” found in ¶020 of Applicant’s specification).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the switch of Valdemarsson with the concept of using limit switches, as taught by Panto for the purpose determining when the contact blade is in a toggled over center closed or a switch-open position. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684                                                                                                                                                                                            
						/QUAN ZHEN WANG/                                                                              Supervisory Patent Examiner, Art Unit 2684